Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered February 27, 2009. The amended order, insofar as appealed from, granted in part the motion of defendant for summary judgment dismissing certain causes of action and denied in part the cross motion of plaintiff for summary judgment.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on February 26, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Smith, Fahey and Lindley, JJ.